Citation Nr: 1444040	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right calf disorder.  

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to March 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records note the Veteran suffered from back spasms in September 1978.  The Veteran was seen again in October 1978.  Significantly, while in the Reserves, he was seen for complaints of neck and back pain in August 1980 for treatment following the trauma he sustained as a consequence of a May 1980 motor vehicle accident.  Further, the August 1980 service treatment record shows that the Veteran was being seen by a private physician and had limited range of motion, with pain.  In addition, the Veteran reports sustaining trauma to his back since being blown while on deck of the USS Saratoga during service.  Finally, regardless of the etiology of his back disability, the Veteran reports having recurrent back symptoms since service.

As to his hypertension claim, the service treatment records show that the Veteran was provisionally diagnosed in May 1981 as having questionable hypertension after testing revealed that his blood pressure was elevated.

VA treatment records dated through May 2013 show current diagnoses for hypertension and erectile dysfunction.  

Further, there are reports of back pain and headaches in the VA treatment records.  These VA treatment records also note the Veteran was in a motor vehicle accident in May 1980, shortly after service, at which time, he injured his back.  

Based on the above, the Board finds VA compensation examinations are necessary prior to adjudication of the Veteran's claims to determine whether they are related to or had their onset in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Finally, upon remand, the RO should obtain any VA or private treatment records dated since May 2013 relevant to the Veteran's claims and associated them with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA or private treatment records concerning the issues on appeal dated from May 2013 to the present.

2.  When the foregoing development is completed, schedule the Veteran for VA examinations concerning his claims.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

a)  First, concerning the Veteran's claimed back disorder, the examiner should identify all current low back disorders found to be present.  For any current back disorder, an opinion should be provided as to whether it is at least as likely as not any diagnosed back disorder is related to or had its onset in service.  In responding to this inquiry, the examiner must acknowledge and discuss the Veteran's in-service treatment for back problems and his report of having recurrent back problems since service. 

The examiner should also comment on the clinical significance, if any, of post-service medical evidence of intercurrent back injuries, such as the May 1980 motor vehicle accident.  

b)  The VA examiner is also asked to determine whether the Veteran suffers from headaches and a right calf disorder.  If either of these disorders is found to be present, the examiner is asked to provide an opinion as to whether they may be attributable to the Veteran's military service.  

c)  As for his erectile dysfunction, the examiner is asked to provide an opinion as to whether the Veteran's currently diagnosed erectile dysfunction is related to or had its onset in service or is caused or aggravated by a service-connected disability.  In responding to this inquiry, please opine as to whether it is at least as likely as not that the Veteran's erectile dysfunction is related to his back disability or to his hypertension. 

d)  Finally, concerning the Veteran's diagnosed hypertension, the examiner is asked to provide an opinion as to whether the hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, or within one year from separation of service.  In doing so, please acknowledge and discuss the May 1981 diagnosis of questionable hypertension.

The examiner(s) should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner(s) cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

3.  Readjudicate the appeal.  If any claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

